PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 96-4189

LEROY ELLIS,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Danville.
Jackson L. Kiser, Senior District Judge.
(CR-94-36-D)

Argued: May 9, 1997

Decided: August 6, 1997

Before HAMILTON and MOTZ, Circuit Judges, and
CURRIE, United States District Judge for the
District of South Carolina, sitting by designation.

_________________________________________________________________

Affirmed by published opinion. Judge Currie wrote the opinion, in
which Judge Hamilton and Judge Motz joined.

_________________________________________________________________

COUNSEL

ARGUED: Paul Graham Beers, GLENN, FELDMAN, DARBY &
GOODLATTE, Roanoke, Virginia, for Appellant. Thomas Ernest
Booth, UNITED STATES DEPARTMENT OF JUSTICE, Washing-
ton, D.C., for Appellee. ON BRIEF: Robert P. Crouch, Jr., United
States Attorney, Anthony P. Giorno, Assistant United States Attorney,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.

_________________________________________________________________

OPINION

CURRIE, District Judge:

Leroy Ellis appeals his convictions for conspiracy, see 18 U.S.C.
§ 371, and for the lesser included offense of unarmed bank robbery,
see 18 U.S.C. § 2113(a) & (d). We affirm.

I.

On the morning of September 25, 1993, two masked men robbed
the First National Bank of Ferrum in Oak Level, Virginia. Robber #1
(alleged to be appellant) entered the bank, jumped over the counter,
and stuffed money from three teller drawers into a black duffle bag.
Thereafter, he forced bank employee Lola Green to open the bank
vault from which additional money was taken. Robber #2, Anthony
Wagner, entered the bank lobby shortly after Robber #1 and pointed
a gun at the tellers. Detectives arriving at the crime scene later that
morning took statements from the employees. According to one of the
tellers, Patricia Grindstaff, Robber #1 was about six feet tall and con-
siderably taller than Robber #2. According to Lola Green, Robber #1
was about five feet six inches tall.

On April 22, 1994, a grand jury indicted appellant on three counts
of a five count indictment. Count I charged appellant with conspiracy
to commit bank robbery under 18 U.S.C. § 371. Count II charged
appellant and others "as principles or aiders and abettors" with bank
robbery under 18 U.S.C. § 2113(a) & (d). Count III charged appellant
with use of a firearm in the commission of a crime of violence under
18 U.S.C. § 924(c).

Appellant's first trial on these charges (hereinafter Trial #1) began
on December 28, 1994. In addition to the testimony of bank employ-
ees present at the time of the robbery, the government presented testi-
mony of three other women, Sharon Wagner, Rita Ellis and Dorla

                    2
Enriquez, who had assisted in the crime and who each testified to
appellant's participation in planning and carrying out the robbery. On
January 4, 1994, a jury found appellant guilty on Count I of the
indictment, but deadlocked as to Counts II and III. 1

On May 30, 1995, the government retried appellant on Counts II
and III (hereinafter Trial #2). This time, in addition to the testimony
of Sharon Wagner, Rita Ellis and Dorla Enriquez, the government cal-
led appellant's co-defendant from Trial #1, Rodney Van Wright, who
identified appellant as one of the two robbers pictured in the bank's
surveillance photograph. On June 1, 1995, the jury returned a verdict
of guilty under Count II for the lesser included offense of unarmed
bank robbery, but acquitted appellant of the firearm charge under
Count III.

II.

Appellant cites four errors he contends require reversal of his con-
spiracy conviction in Trial #1: (1) the failure of the government to
state a criminal offense under 18 U.S.C. § 371; (2) the suppression of
Sharon Wagner's October 1993 FBI 302 in violation of Brady v.
Maryland, 373 U.S. 83 (1963); (3) the admission into evidence of
Sharon Wagner's February 1994 FBI 302, and; (4) a lack of sufficient
evidence supporting appellant's conspiracy conviction. We examine
each of these arguments in turn.

A.

Initially, we turn to appellant's claim that the district court lacked
jurisdiction to convict him of conspiracy to commit armed bank rob-
bery under 18 U.S.C. § 371.2 For support, appellant relies on the
_________________________________________________________________
1 At Trial #1, the jury also returned a guilty verdict against appellant's
co-defendant, Rodney Van Wright, who had been charged under Count
IV of the indictment with being an accessory after the fact to the bank
robbery.
2 In pertinent part, 18 U.S.C.§ 371 reads:

          If two or more persons conspire either to commit any offense
          against the United States, or to defraud the United States, or any
          agency thereof in any manner or for any purpose, and one or
          more of such persons do any act to effect the object of the con-
          spiracy, each shall be fined not more than $10,000 or imprisoned
          not more than five years or both.

                    3
Supreme Court's decision in Tanner v. United States, 483 U.S. 107
(1987), which held that establishing a conspiracy to"defraud the
United States" under the second clause of § 371 required the govern-
ment to prove that the United States or one of its agencies was the tar-
get of the fraud. Id. at 128-32. Appellant asks us to extend this same
victim-specific restriction on the scope of the statute to the case at bar
and to conclude that conspiring to rob a private bank does not consti-
tute an offense under the statute. Like other issues of statutory con-
struction, we review this claim de novo. United States v. Childress,
104 F.3d 47, 49 (4th Cir. 1996).

18 U.S.C. § 371 criminalizes two types of conspiracies: conspira-
cies to commit an offense against the Unites States and conspiracies
to defraud the United States. United States v. Arch Trading Company,
987 F.2d 1087, 1090 (4th Cir. 1993).

We reject appellant's invitation and conclude, consistent with other
circuits, that a conspiracy to commit "any offense against the United
States" under the first clause of § 371 extends generally to cover any
offense made illegal by federal law. See United States v. Brandon, 17
F.3d 409, 422 (1st Cir. 1994); United States v. Harmas, 974 F.2d
1262, 1266 (11th Cir. 1992); United States v. Loney, 959 F.2d 1332,
1338-39 (5th Cir. 1992); United States v. Gibson , 881 F.2d 318, 321
(6th Cir. 1989). Indeed, our explicit recognition of this distinction
between the victim-specific "defraud the United States" prong and the
"offense against the United States" prong merely highlights a differ-
ence that we have implicitly acknowledged since Tanner. See, e.g.,
United States v. Roseboro, 87 F.3d 642 (4th Cir.), cert. denied, 117
S. Ct. 694 (1997); United States v. Williams, 10 F.3d 1070 (4th Cir.
1993) (affirming convictions in both cases for conspiracy to commit
bank robbery under § 371 and § 2113). Here, appellant does not dis-
pute that the robbery of the First National Bank of Ferrum, whose
deposits were insured by the Federal Deposit Insurance Corporation,
is a federal offense under 18 U.S.C. § 2113(a) & (d). As a result, the
district court had jurisdiction over a charge of conspiracy to violate
that federal statute under 18 U.S.C. § 371.

B.

Prior to appellant's first trial, FBI investigators questioned Sharon
Wagner three times regarding the bank robbery and each time

                     4
recorded the substance of her responses in a typewritten FBI 302
report. In her first interview on October 8, 1993, she identified Lester
Fuller and Rodney Van Wright as the individuals who were responsi-
ble for the bank robbery. Soon after making this statement, Sharon
Wagner was convicted on unrelated state charges and incarcerated in
a Botetourt County jail. While she was in jail, FBI investigators con-
ducted two more interviews with her concerning the bank robbery --
one in January 1994 and the other in February 1994. However, in
these interviews, she implicated appellant and her brother, Anthony
Wagner, as the bank robbers.

On counsel's motion, the second and third FBI 302s were turned
over to appellant, but the October 1993 302 was apparently not
disclosed.3 At trial, Sharon Wagner testified for the government that
she had overheard appellant and her brother, Anthony Wagner, plan
the bank robbery at her house, that appellant had shown her the
money following the robbery, and that she had accompanied appellant
and Wagner to New York to spend the stolen money. J.A. at 119-50.
In addition, she admitted to having lied to FBI investigators in Octo-
ber 1993 when she had falsely implicated Fuller and Van Wright as
the bank robbers in an effort to protect her brother and appellant. J.A.
at 111, 165-166.

Appellant challenges his conspiracy conviction from his first trial
claiming that government suppression of the FBI 302 report summa-
rizing Sharon Wagner's October 1993 statement to investigators vio-
lated his due process rights as established in Brady v. Maryland, 373
U.S. 83, 87 (1963).

Under Brady and its progeny, the prosecution's failure to disclose
_________________________________________________________________
3 The district court failed to resolve the dispute as to whether the Octo-
ber 1993 302 had, in fact, been furnished to the defense. In footnote 4
of Appellee's brief, the government adheres to its assertion that the dis-
puted 302 report was given to appellant prior to trial. However, in light
of appellant's unchallenged argument that the October 1993 302 was not
Bates stamped, as were the January and February 1994 302s, as well as
corroboration from counsel for Ellis' co-defendant in the first trial, we
assume for the purposes of this appeal that the 302 was, in fact, not fur-
nished prior to the first trial. See Joint Appendix at 74.

                    5
"evidence favorable to an accused upon request violates due process
where the evidence is material either to guilt or to punishment, irre-
spective of the good faith or bad faith of the prosecution." Kyles v.
Whitley, 115 S. Ct. 1555, 1565 (1995); Hoke v. Netherland, 92 F.3d
1350, 1356 (4th Cir.), cert. denied, 117 S. Ct. 630 (1996). Evidence
is "favorable" not only when it would tend to exculpate the accused,
but also where it can be used to impeach government witnesses.
United States v. Trevino, 89 F.3d 187, 189 (4th Cir. 1996); United
States v. Bagley, 473 U.S. 667, 682 (1985). However, where the pros-
ecution fails to disclose evidence favorable to the accused, such evi-
dence is material "only where there exists a`reasonable probability'
that had the evidence been disclosed the result of the trial would have
been different." Wood v. Bartholomew, 116 S. Ct. 7, 10 (1995); Kyles,
115 S. Ct. at 1566. A "reasonable probability" of a different result is
shown when the government's failure to disclose evidence "under-
mines confidence in the outcome of the trial." Kyles, 115 S. Ct. at
1566 (citing Bagley, 473 U.S. at 668).

In response to appellant's claim of reversible error, the government
first contends that its Brady obligations were discharged by defense
counsel's lack of due diligence in requesting the disputed 302 report
at trial. See United States v. Kelly, 35 F.3d 929, 936 (4th Cir. 1994)
("when defense counsel could have discovered the evidence through
reasonable diligence, there is no Brady violation if the government
fails to produce it."); United States v. Wilson, 901 F.2d 378, 380 (4th
Cir. 1990) ("the Brady rule does not apply if the evidence in question
is available to the defendant from other sources." (quoting United
States v. Davis, 787 F.2d 1501, 1505 (11th Cir.), cert. denied, 479
U.S. 852 (1986))).

We reject this argument for the following reasons. First, such a
claim glosses over the substantial efforts made by defense counsel to
obtain the evidence in dispute. Over a month before trial defense
counsel filed a Motion for Exculpatory Information calling upon the
court to "enter an order pursuant to Brady v. Maryland, 373 U.S. 83
(1963), and Giglio v. United States, 405 U.S. 150 (1972), directing
the U.S. Attorney to provide him with the following: (a) All informa-
tion of whatever form, source or nature which tends to exculpate the
defendant either through indication of his innocence or the potential
impeachment of any government witness . . . ." J.A. at 27. In

                    6
response, the government provided the defense with copies of Sharon
Wagner's January and February 1994 FBI 302s. However, it appar-
ently failed to turn over the October 1993 302 despite the govern-
ment's later representation at trial that it had"in an attempt to be fair
minded and open in this matter provided all those 302s to defense
counsel." J.A. at 107.

The government argues that appellant was obligated to renew his
request despite these assurances. However, nothing in Sharon Wag-
ner's testimony from Trial #1 indicates the existence of the October
1993 FBI 302. At best, her trial admission that she had falsely impli-
cated Fuller and Van Wright when first questioned shows only that
defense counsel knew the substance of her initial statement, not the
existence of a transcribed summary that could be used to support
appellant's theory of the case and to impeach Sharon Wagner's credi-
bility as a witness. Having recognized its Brady obligation to disclose
the type-written FBI summaries of Sharon Wagner's prior statements,
the government may not now deny its duty upon its failure to follow
through.4 Thus, we conclude that defense counsel's failure to renew
his request at trial does not discharge the prosecution's obligations
under Brady.

Despite his diligence, appellant must show that the undisclosed FBI
302 was both favorable to the defendant and material in order to dem-
onstrate constitutional error. United States v. Hoyte, 51 F.3d 1239,
1241 (4th Cir. 1995). By any measure, the October FBI 302 is favor-
able to appellant. As exculpatory evidence, it implicates Fuller and
Van Wright in the bank robbery and comports with appellant's theory
of the case. As impeachment evidence, it reveals inconsistencies in
Sharon Wagner's accounts to investigators that could be used to
impugn her credibility as a witness.

The more difficult question focuses on the materiality of the sup-
pressed report and whether "there exists a `reasonable probability'
_________________________________________________________________
4 See Barnes v. Thompson, 58 F.3d 971, 984 (4th Cir.) (concurrence of
Murnaghan, J.) ("A reasonable defendant would not have looked into the
matter any further once the prosecuting attorney represented that the
Commonwealth did not possess exculpatory evidence."), cert. denied,
116 S. Ct. 435 (1995).

                     7
that had the evidence been disclosed the result at trial would have
been different." Wood, 116 S. Ct. at 10. The Supreme Court first con-
sidered standards of materiality in United States v. Augurs, 427 U.S.
97 (1976), where it discussed three separate situations in which a
Brady claim might arise and adopted a separate materiality standard
for each.5 Subsequently, in Bagley, the Court rejected any difference
between impeachment and exculpatory evidence for Brady purposes
and consolidated the "no request/general request" and "specific
request" scenarios under the same "reasonable probability of a differ-
ent result" standard. 473 U.S. at 682.6 More recently, in Kyles, the
Court reaffirmed its Bagley formulation and further explored four
aspects of materiality that guide application of the standard.7

First, Kyles explains what is not required in demonstrating materi-
ality -- a defendant does not have to show by a preponderance of the
evidence that disclosure of the evidence would have resulted in
acquittal. Kyles, 115 S. Ct. at 1565-66; Hays v. State of Alabama, 85
_________________________________________________________________
5 See Jean v. Collins, 107 F.3d 1111, 1119 (4th Cir. 1997) (concurrence
of Hamilton, J.); Kyles, 115 S. Ct. at 1565, n.7. The first situation, where
the prosecution introduced testimony at trial that it knew or should have
known was perjured, required reversal "if there is any reasonable likeli-
hood that the false testimony could have affected the jury." Augurs, 427
U.S. at 103. In the second case, where the government failed to turn over
a specific kind of exculpatory evidence requested by the defense, such
non-disclosure was "seldom, if ever, excusable". Id. at 106. Finally, in
the third category, where the government failed to turn over exculpatory
evidence either not requested or requested in a general way, reversal was
necessary only when withholding the evidence would be "of sufficient
significance to result in the denial of the defendant's right to a fair trial."
Id. at 108.
6 As the Court explained, "(t)he evidence is material only if there is a
reasonable probability that, had the evidence been disclosed to the
defense, the result of the proceeding would have been different." Bagley,
473 U.S. at 682 (opinion of Blackmun, J.); id. at 685 (White, J., concur-
ring in part and concurring in judgment). "A`reasonable probability' is
a probability sufficient to undermine confidence in the outcome." Id. at
682.
7 The Kyles Court restricted its materiality analysis to Brady situations
caused by prosecutorial omissions and did not "address any claim under
the first Augurs category." Kyles , 115 S.Ct. at 1565 & n.7.

                    8
F.3d 1492, 1498 (11th Cir.) (interpreting Kyles to mean that undis-
closed evidence can require a new trial even if it is more likely than
not that a jury seeing the new evidence will still convict), cert. denied,
117 S. Ct. 1262 (1997). Second and related, it discussed what is
required -- a "showing that the favorable evidence could reasonably
be taken to put the whole case in such a different light as to under-
mine confidence in the verdict." Kyles, 115 S. Ct. at 1566. Third, the
Court explained that once Brady error is found to be material, further
harmless error review is unnecessary as "`a reasonable probability
that, had the evidence been disclosed to the defense, the result of the
trial would have been different' necessarily entails the conclusion that
the suppression must have had `substantial and injurious effect or
influence in determining the jury's verdict.'" Id. (internal citations
omitted); see Gilday v. Callahan, 59 F.3d 257, 268 (1st Cir.) (noting
that "the Bagley materiality standard necessarily requires a court to
find an impact on the jury verdict sufficiently substantial to satisfy the
Brecht harmless error test."), cert. denied, 116 S. Ct. 1269 (1996). And
finally, it noted that while courts of necessity examine undisclosed
evidence item-by-item, their materiality determinations must evaluate
the cumulative effect of all suppressed evidence to determine whether
a Brady violation has occurred. Id. at 1567, n.10.

Appellant argues that the undisclosed 302 report is material in two
respects. First, Sharon Wagner's initial statement could have strength-
ened his claim that he was being tried for a crime committed by Les-
ter Fuller. In support of his claim for reversal, appellant relies on our
decisions in McDowell v. Dixon, 858 F.2d 945 (4th Cir. 1995), and
Norris v. Slayton, 540 F.2d 1241 (4th Cir. 1976).8 However, unlike
those cases where defense counsel was unaware of the exculpatory
_________________________________________________________________
8 In Norris, a police report describing a rape victim's hesitation during
her initial identification of the defendant was not disclosed to the
defense. Subsequently at trial, the victim testified that when she first con-
fronted Norris, she was certain that he had attacked her. Norris, 540 F.2d
at 1244. In McDowell, the victim's initial statements to police were that
her attacker was white. Defense counsel was told only of the victim's
subsequent description of her assailant -- that he was black, with a
medium afro and a medium build. At trial, the victim testified that she
had always described her attacker as a black man with flat hair, big eyes,
and a flat nose. McDowell, 858 F.2d at 947.

                     9
evidence until after trial, here Sharon Wagner admitted both on direct
and on cross-examination at Trial #1 that she had told FBI investiga-
tors in October 1993 that Lester Fuller and Rodney Van Wright had
robbed the bank. J.A. at 111, 165-66. Thus, unlike McDowell and
Norris where the contrast between the exculpatory evidence and the
witnesses' in-court testimony brought into question their credibility,
here Sharon Wagner's prior statement supports her trial testimony
that she had initially lied to FBI investigators in order to protect her
brother and appellant.

The government contends that the disclosure of the exculpatory
information at Trial #1 aligns this case closely with the facts in United
States v. Curtis, 931 F.2d 1011 (4th Cir. 1991). In that case appellant
Curtis challenged his possession and conspiracy convictions arguing
that the prosecution's failure to disclose an exculpatory memorandum
summarizing a witness's initial statement to police violated his right
to a fair trial. The Curtis court rejected appellant's claim and distin-
guished Norris based on two factors: (1) that the appellant knew
about the witness's exculpatory statement prior to trial, and; (2) that
the witness testified about his prior statement at Trial #1 and was
cross-examined by appellant concerning it. Id. at 1014. Admittedly,
the facts of the instant case differ in that only the second factor is
present here. However, because Sharon Wagner testified at trial to her
initial false identification and was cross-examined regarding it, we
believe that disclosure of the actual 302 report would not, within rea-
sonable probability, have caused a different result. See United States
v. Manning, 56 F.3d 1188, 1198 (9th Cir. 1995) (noting that failure
to disclose an investigative report identifying an alternative suspect
does not require reversal where defendant was able to discuss alterna-
tive suspect with interviewing officer on cross-examination and again
on recross-examination).9

As a second line of attack, appellant argues that the October 302
report reveals a number of inconsistencies (in addition to naming Ful-
ler and Van Wright as the bank robbers) which appellant would have
_________________________________________________________________
9 Appellant's subsequent conviction on the substantive crime (unarmed
bank robbery) in his second trial, after having received the October 1993
report, only further supports our belief that the result would not have
been different.

                     10
used to impeach Sharon Wagner's trial testimony. This court has
often stressed that "when the reliability of a given witness may well
be determinative of guilt or innocence, nondisclosure of evidence
affecting credibility falls within this general rule." Jean, 107 F.3d at
1115 (citing Giglio, 405 U.S. at 153-54).

At trial, Sharon Wagner claimed on cross-examination that she lied
only twice in her initial interview with FBI investigators: she lied
about her name and she lied in identifying Fuller and Van Wright as
the bank robbers. J.A. at 166. Appellant claims that the government's
failure to disclose the October 302 report prevented him from
impeaching Sharon Wagner on this point. As a result, the jury was not
informed that she had originally told investigators that Anthony Wag-
ner was not her brother, that she had slept until 2:00 p.m. on the day
of the robbery, and that she claimed to have overheard Fuller and Van
Wright conspiring to rob the bank. Assuming these statements to be
inconsistent, we find that these details would have provided only
cumulative impeachment of Sharon Wagner's trial testimony and do
not rise to a level that undermines our confidence in the verdict.

Our decision in Hoyte provides analogous circumstances. 51 F.3d
1239 (4th Cir. 1995). In Hoyte, appellant was not provided with a
statement made by government witness Densie Beckford in which
Beckford failed to single out which of the defendants had lured the
victim into the car. Appellant argued that were the statement to be
false, it could be used to impeach Beckford's trial testimony and
would "tend to show that he kept changing his story until he invented
a version that the government liked." Id. at 1243. In rejecting Hoyte's
appeal, we agreed with the findings of the trial court that use of the
undisclosed statement to attack credibility "would not have changed
the outcome because Beckford was impeached in so many other
ways." Id.10
_________________________________________________________________
10 See also Hays, 85 F.3d at 1498-99 (11th Cir. 1996); United States v.
Graham, 83 F.3d 1466, 1474 (D.C. Cir. 1996) (concluding that use of
polygraph results would not have significantly aided impeachment where
the witness had already admitted the deceptions in other contexts); cf.
United States v. Cuffie, 80 F.3d 514, 518 (D.C. Cir. 1996) (arguing evi-
dence of perjury was material and that impeachment evidence is cumula-
tive "only if the witness was already impeached at trial by the same kind

                     11
Similarly here, further impeachment of Sharon Wagner by high-
lighting additional inconsistencies between her trial testimony and her
October 1993 statement would not, within reasonable probability,
have led to a different result. From the partial trial record before us,
it is evident that Sharon Wagner admitted to having lied a number of
times: lying to get into the country (J.A. at 152, 162), lying to get a
Virginia drivers license and a Social Security card (J.A. at 109, 151),
lying to get a job (J.A. at 153), being convicted of four misdemeanors
involving dishonesty (J.A. at 110, 151), and lying initially about who
was responsible for the bank robbery (J.A. 110-11, 165-66, 178). In
addition, the jury learned that she had allowed other individuals to sell
crack out of her residence (J.A. at 155, 191), and that she had agreed
to testify as part of her own plea agreement (J.A. 115-117, 159-61),
which further tarnished her credibility as a witness. As a result of this
testimony, her additional lies to the FBI are either insignificant or
mere permutations of her "big" lie as to who robbed the bank. In any
estimation, their cumulative effect is not material.

Thus, considering the cumulative effect of the suppressed evidence,
_________________________________________________________________

of evidence."). Hays is a particularly apt case for comparison, for there
the appellant argued that the state had violated its Brady obligation by
failing to disclose some 20 statements made by Knowles, the state's main
witness, which could have aided impeachment. Hays, 85 F.3d at 1497.
While appellant noted at least 4 inconsistencies that could have been
highlighted only by reference to the suppressed statements, the court
rejected this argument explaining:

          Taken together, these assertions do not undermine confidence in
          the verdict. The main reason for this is that most of the asserted
          uses of the suppressed statements would have been redundant,
          because Hays's counsel in fact elicited testimony from Knowles
          on the witness stand acknowledging that he had been inconsis-
          tent on many of the listed points. And on others (particularly the
          relatedness of the murder and the cross-burning), no obvious rea-
          son suggests that the jury would have regarded the inconsistency
          as particularly significant. Therefore, we conclude that Petition-
          er's argument on the materiality of the alleged Brady statements
          fails.

Id. at 1499.

                    12
we find that the disputed 302 report fails "to put the whole case in
such a different light as to undermine our confidence in the verdict."
Kyles, 115 S. Ct. at 1566. As Kyles explains, whether evidence with-
held is material is not a sufficiency of evidence test. Id. But by the
same token, post-Kyles we do not ignore other evidence presented at
trial in determining our confidence in the outcome. 11 Instead, we eval-
uate the whole case, taking into account the effect that the suppressed
evidence, had it been disclosed, would have had on the evidence con-
sidered at trial.

Even from the partial record provided to this court, it is clear that
Sharon Wagner's testimony was not the only evidence linking appel-
lant to the conspiracy. Appellant's cousin Rita Ellis claimed to have
overheard conspiratorial conversations between Anthony Wagner and
Appellant (J.A. at 215); and testified that she was asked to drive the
getaway car, that she was to get $5000 for driving the getaway car
(J.A. at 218), and that on the day of the robbery she saw Anthony
Wagner and Leroy Ellis come out of the woods and climb into the
trunk. (J.A. at 231).

In light of this additional testimonial evidence and our conclusion
that the disputed 302 contains neither unknown exculpatory informa-
tion nor material impeachment evidence, our confidence in the jury's
verdict remains strong. Accordingly, we will not disturb the conspir-
acy conviction obtained at Trial #1.
_________________________________________________________________

11 See Wood, 116 S. Ct. at 11 ("In short, it is not `reasonably likely' that
disclosure of the polygraph results . . . would have resulted in a different
outcome at trial. Even without Rodney's testimony, the case against
respondent was overwhelming . . . . In the face of this physical evidence,
as well as Rodney and Tracy's testimony -- to say nothing of the testi-
mony by Bell that the state likely could introduce on retrial -- it should
take more than supposition on weak premises offered by the respondent
to undermine a court's confidence in the outcome.") (emphasis added);
Hoke, 92 F.3d at 1357 ("Nevertheless, we are convinced beyond any
doubt that, in light of the overwhelming evidence that Still was raped by
Hoke, no reasonable juror would conclude that this single act of anal
intercourse almost a year earlier was material to the question of whether
Still consented to having sex with Hoke.") (first emphasis added).

                     13
C.

Third, Appellant argues that the district court erred in admitting
Sharon Wagner's February 1994 FBI 302 into evidence and that his
Motion in Limine filed prior to trial objecting to the admission of cer-
tain statements preserves this issue on appeal.

As this court recently explained in United States v. Williams, 81
F.3d 1321 (4th Cir. 1996), "motions in limine may serve to preserve
issues that they raise without any need for renewed objections at trial,
just so long as the movant has clearly identified the ruling sought and
the trial court has ruled upon it." Id. at 1325 (emphasis added). Here,
the district court deferred its decision on appellant's motion prior to
trial, noting its inability to rule on the admission of the statements in
a vacuum.12 Thus, appellant's subsequent failure to object, both when
the prosecutor offered the 302 into evidence (J.A. at 203) and when
the court accepted it into evidence for limited purposes (J.A. at 255-
56), requires that we review admission of the 302 for plain error.
United States v. Wilkerson, 84 F.3d 692, 695 (4th Cir. 1996); United
States v. Brewer, 1 F.3d 1430, 1434 (4th Cir. 1993) (citing F.R.E.
103(a)(1), 103(d) and F.R.C.P. 52(b)).

To warrant reversal under this high standard, a reviewing court
must "(1) identify an error, (2) which is plain, (3) which affects sub-
stantial rights, and (4) which seriously affect[s] the fairness, integrity
or public reputation of judicial proceedings." Brewer, 1 F.3d at 1434;
see also United States v. Olano, 507 U.S. 725, 731-32 (1993) (clarify-
ing the standard for "plain error" review by the courts of appeals
under F.R.C.P. 52(b)).

Here, our task is made easy by the lack of error, much less plain
error, in the district court's admission of the February 302. Appellant
is simply wrong in assuming that "the only possible avenue for admit-
ting this evidence was Rule 801(d)(1)(B) of the Federal Rules of Evi-
dence." Brief of Appellant at 38. Even before the adoption of the
federal rules, this court recognized that "where a cross-examiner has
_________________________________________________________________
12 On the partial record before us, which does not include Appellant's
written Motion in Limine filed prior to the first trial, we are unable to
determine whether or not appellant clearly identified the ruling sought.

                     14
endeavored to discredit a witness by prior inconsistent statements, it
is sometimes permissible to offset the damage by showing prior con-
sistent utterances." Schoppel v. United States, 270 F.2d 413, 417 (4th
Cir. 1959).

The adoption of the Federal Rules of Evidence, specifically
801(d)(1)(B), did not replace the admissibility of prior consistent
statements to rehabilitate a witness, but merely allowed a certain sub-
set of these statements to be used as substantive evidence of the truth
of the matter asserted.13 This expanded use under the rule does not
extend to all prior consistent statements, but only to those offered to
rebut a charge of recent fabrication or improper influence or motive.
Tome v. United States, 115 S. Ct. 696, 701 (1995); United States v.
Acker, 52 F.3d 509, 517 (4th Cir. 1995); United States v. Rubin, 609
F.2d 51, 67 (2d Cir. 1979) (Friendly, J., concurring), aff'd on other
grounds, 449 U.S. 424 (1981). Moreover, it is this restriction on the
types of prior consistent statements admissible under the rule that
gives rise to the "pre-motive rule" -- a requirement that such consis-
tent statements be made before the alleged fabrication, improper
influence or motive came into being. Tome, 115 S. Ct. at 701.14
_________________________________________________________________
13 The Note of the Advisory Committee referring to 801(d)(1)(B)
explains the change:

         Prior consistent statements traditionally have been admissible to
         rebut charges of recent fabrication or improper influence or
         motive but not as substantive evidence. Under the rule they are
         substantive evidence. The prior statement is consistent with the
         testimony given on the stand, and, if the opposite party wishes
         to open the door for its admission in evidence, no sound reason
         is apparent why it should not be received generally.
14 In Tome, the Supreme Court explains that:

          [T]he forms of impeachment within the Rule's coverage are the
          ones in which the temporal requirement makes the most sense.
          Impeachment by charging that the testimony is a recent fabrica-
          tion or results from an improper influence or motive is, as a gen-
          eral matter, capable of direct and forceful refutation through
          introduction of out-of-court consistent statements that predate
          the alleged fabrication, influence or motive. A consistent state-
          ment that predates the motive is a square rebuttal of the charge
          that the testimony was contrived as a consequence of that

                    15
In contrast, where prior consistent statements are not offered for
their truth but for the limited purpose of rehabilitation, a number of
courts, including ours, have concluded that Rule 801(d)(1)(B) and its
concomitant restrictions do not apply. Engebretsen v. Fairchild Air-
craft Corporation, 21 F.3d 721, 730 (6th Cir. 1994); United States v.
Bolick, 917 F.2d 135, 138 (4th Cir. 1990); United States v. Castillo,
14 F.3d 802, 806 (2d Cir. 1994); United States v. Casoni, 950 F.2d
893, 905-06 (3d Cir. 1991); United States v. Andrade, 788 F.2d 521,
532-33 (8th Cir. 1986); United States v. Harris , 761 F.2d 394, 399
(7th Cir. 1985) (citing United States v. Parodi , 703 F.2d 768, 785 (4th
Cir. 1983)).15 Instead, courts employ a more relaxed standard to deter-
_________________________________________________________________
           motive. By contrast, prior consistent statements carry little rebut-
           tal force when most other types of impeachment are involved.

Id. at 701. While the Court's opinion, handed down on January 10, 1995,
pre-dates Appellant's first trial in December 1994, its holding was con-
sistent with the rule followed by the Fourth Circuit prior to Tome. See
United States v. Henderson, 717 F.2d 135, 138 (4th Cir. 1983) ("[W]e
have accepted the gloss on Federal Rule of Evidence 801(d)(1)(B) that
a prior consistent statement is admissible under the rule only if the state-
ment was made prior to the time the supposed motive to falsify arose.").
15 In Bolick we "assume [d] without deciding, that the prior consistent
statements were admitted as rehabilitation and that they are not subject
to the requirements of Rule 801(d)(1)(B)." Id. at 138. At the same time,
we characterized the state of the law in this circuit, explaining that:

          There is considerable authority for the proposition that the
          requirements of Rule 801(d)(1)(B) must be met only when a
          prior consistent statement is offered for its truth and that general
          principles of trial court discretion apply when a prior consistent
          statement is admitted for some other purpose such as rehabilita-
          tion or background. . . . Although we have not had occasion to
          address it squarely, we may have endorsed the proposition in
          United States v. Parodi, 703 F.2d 768, 785-86 (4th Cir. 1983).

Id. at 138 (internal citations omitted); but cf. Henderson, 717 F.2d at 138
n.1 (noting that the decision in Parodi is fully consistent with the court's
decision to require the absence of a motive to fabricate when the prior
consistent statement was made for admission under Rule 801(d)(1)(B)).

For a thorough discussion of the law in other circuits on this issue, see
Frank W. Bullock, Jr. & Steven Gardner, Prior Consistent Statements

                     16
mine "whether the particular consistent statement sought to be used
has some rebutting force beyond the mere fact that the witness has
repeated on a prior occasion a statement consistent with his trial testi-
mony." Castillo, 14 F.3d at 806 (quoting United States v. Pierre, 781
F.2d 329, 331 (2d Cir. 1986)). Such countering effect has been recog-
nized where the prior consistent statements serve to clarify "whether
the impeaching statements really were inconsistent within the context
of the interview, and if so, to what extent." Harris, 761 F.2d at 400;
see also Pierre, 781 F.2d at 331 (noting that statements "offered to
clarify or amplify the meaning of the impeaching inconsistent state-
ment" have significant rebutting force); Rubin, 609 F.2d at 70
(Friendly, J., concurring) (arguing that use of prior consistent state-
ments for rehabilitation should be generously allowed "since they
bear on whether, looking at the whole picture, there was any real
inconsistency"). Moreover, such use is in accord with the "Doctrine
of Completeness" which provides that ". . . the opponent, against
whom a part of an utterance has been put in, may in his turn comple-
ment it by putting in the remainder, in order to secure for the tribunal
a complete understanding of the total tenor and effect of the utter-
ance." Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 171 (1988)
(quoting 7 J. WIGMORE, EVIDENCE IN TRIALS AT COMMONLAW § 2113,
p.653 (J. Chadbourn rev. 1978)).

In light of this distinction, we find Appellant's objections inappo-
site. Because the statements contained in the February 302 were not
offered for the truth of the matter asserted, the restrictions of Rule
801(d)(1)(B) and the "pre-motive rule" of Tome have no effect.16
_________________________________________________________________
and the Premotive Rule, 24 F.S.U. L. Rev. 509, 521-22 nn. 86-96 (1997)
(noting that the Second, Third, Fourth, Sixth, Seventh, and Eighth Cir-
cuits have found prior consistent statements for rehabilitative purposes
not to be governed by Rule 801(d)(1)(B) and the Ninth alone concludes
that such statements are either admissible under Rule 801(d)(1)(B) or not
at all).
16 The court in Tome explicitly limited the breadth of its rule noting that
"[o]ur holding is confined to the requirements for admission under Rule
801(d)(1)(B)". 115 S. Ct. at 705. However, we note without deciding that
even were the "pre-motive rule" to apply, a witness's statement made
after arrest but before the signing of a plea agreement might qualify as
"not hearsay" under the rule in this circuit. Henderson, 717 F.2d at 138.

                  17
Here, the district court properly told the jury to use the prior consis-
tent statements only to assist in determining the credibility of the
witness.17 Appellant did not object to this limitation, and we follow
the general rule that assumes a jury to have followed the court's
instructions. United States v. Shannon, 512 U.S. 573, 584 (1994).

On cross-examination, appellant strove to demonstrate that Sharon
Wagner's February 1994 statement to FBI investigators was at odds
with her trial testimony. He pointed to specific discrepancies concern-
ing her trial testimony (1) that she could identify the driver of the get-
away car; (2) that she had been offered $5,000 to drive the getaway
car, and; (3) that she had seen appellant on the day of the robbery
walking towards her house with a knitted wool mask in hand. J.A. at
175-77, 198-99 & 200-02. In so doing, appellant made a conscious
decision to highlight these inconsistencies in order to undermine
Sharon Wagner's credibility in the eyes of the jury. The rules allow
such tactics, but they do not allow appellant to have his cake and eat
it too. See Parodi, 703 F.2d at 786 (citing the reasoning of the district
court affirmed by the Seventh Circuit in United States v. Baron, 602
F.2d 1248 (7th Cir. 1979)).18
_________________________________________________________________
17 The entirety of the court's instruction is as follows:

          THE COURT: Ladies and gentlemen, I have decided to admit
          Government Exhibit No 1. If you recall it was a portion of a
          statement that was used in cross-examination of Ms. Wagner and
          I'll need to give you a special limiting instruction about this.
          This is a statement that she gave to the FBI. You cannot use it
          for proof of the charges here. Her testimony is the only thing that
          you can consider with regard to whether the government has
          proved its charges or not. The only reason I'm letting this come
          into evidence is so you can compare it, if you want to -- you
          don't have to, this is up to you -- in making your credibility
          determination to see whether she has made any -- if her testi-
          mony is any different from what she gave the FBI agent, so
          that's the sole purpose that it's coming in for is in judging her
          credibility. As I say, we will need a cleaned up copy, but it will
          be admitted.

J. A. at 255-56.
18 In arriving at this conclusion, we are guided by the Sixth Circuit's
decision in Engebretsen, which upheld a lower court's admission of

                     18
Instead, the "Doctrine of Completeness" operates to ensure that
"when one party has made use of a portion of a document, such that
misunderstanding or distortion can be averted only through presenta-
tion of another portion, the material required for completion is ipso
facto relevant and therefore admissible . . . ." Beech Aircraft Corp.,
488 U.S. at 172; see also Parodi, 703 F.2d at 786 (approving of Judge
Friendly's observation in Rubin that "failure to admit the rehabilitat-
ing testimony because of possible motive to fabricate, would be
counter to the `great principle of completeness, now enacted in Rule
106'").19 Accordingly, we hold that the district court did not err in
_________________________________________________________________

experts' accident reports as prior consistent statements offered to rehabil-
itate the credibility of two witnesses. In Engebretsen, the defendant cal-
led two experts to testify to their post-accident investigations. While
neither expert referred to their accident report on direct or re-direct,
plaintiff's counsel referenced the reports on cross-examination in an
attempt to impeach the witnesses by raising inconsistencies between their
reports and their trial testimony. At the close of defendant's case, defen-
dant moved for admission of these reports. The district court initially
reserved its ruling, and later decided to admit the reports into evidence.

In holding that admission of the reports was in the trial court's discre-
tion, the Sixth Circuit explained that the strictures of 801(d)(1)(B) did
not apply:

          [P]rior consistent statements offered for the limited purpose of
          rehabilitating a witness's credibility [are] not subject to the stric-
          tures of Rule 801(d)(1)(B) . . . . This use of prior consistent state-
          ments for rehabilitation is particularly appropriate where, as
          here, those statements are part of a report or interview containing
          inconsistent statements which have been used to impeach the
          credibility of the witness. Prior consistent statements which are
          used in this matter [sic] are relevant to whether the impeaching
          statements really were inconsistent within the context of the
          interview, and if so, to what extent. This rehabilitative use of
          prior consistent statements is also in accord with the principle of
          completeness promoted by Rule 106.

Id. at 730 (quoting Harris, 761 F.2d at 399-400).

19 We note that our analysis does not require the introduction of the
document into evidence. In like circumstances, the Doctrine of Com-
pleteness renders prior consistent statements relevant and admissible

                     19
admitting the 302 into evidence for the sole purpose of assisting the
jury's determination of Sharon Wagner's credibility as a witness.

D.

Finally, appellant challenges the sufficiency of the evidence sup-
porting his conspiracy conviction. On direct review of this issue, we
honor the rule that a jury verdict "must be sustained if there is sub-
stantial evidence, taking the view most favorable to the Government,
to support it." United States v. Burgos, 94 F.3d 849, 862 (4th Cir.
1996) (en banc) (emphasis in original) (quoting Glasser v. United
States, 315 U.S. 60, 80 (1942)), cert. denied, 117 S. Ct. 1087 (1997).
Sustaining a conspiracy conviction under 18 U.S.C.§ 371 requires
that the government prove: (1) an agreement between two or more
people to commit a crime, and (2) an overt act in furtherance of the
conspiracy. United States v. Chorman, 910 F.2d 102, 109 (4th Cir.
1990). The existence of a "tacit or mutual understanding" between
conspirators is sufficient evidence of a conspiratorial agreement. Id.
Such proof need not be direct, but may be inferred from circumstan-
tial evidence. Burgos, 94 F.3d at 858. Moreover, once a conspiracy
is established, "even a slight connection between a defendant and the
conspiracy is sufficient to include him in the plan." United States v.
Laughman, 618 F.2d 1067 (4th Cir. 1980).

At trial, both Sharon Wagner and Rita Ellis testified that they heard
appellant and Anthony Wagner discussing plans to rob a bank.
According to these two witnesses, appellant and Anthony Wagner
made plans to "make a withdrawal" from the bank, to get masks and
sweatshirts that could be worn during the robbery, to steal a getaway
car, to pay Rita Ellis $5,000 for her help in aiding their escape, to
_________________________________________________________________
under Rules 401 and 402. However, it remains for the parties to raise and
the trial courts to determine whether or not allowing the document to
enter the jury room would unduly prejudice the cross-examining party.
The court has a number of weapons to guard against such prejudicial
effect: e.g., admitting statements in the document through testimony,
having the document read to the jury, or instructing the jury as to the lim-
ited purpose of the exhibit. However, these options are best left to the
discretion of the trial court. Engebretsen, 21 F.3d at 730 n.2.

                    20
burn their clothes following the robbery, and to travel after the rob-
bery to New York and then overseas to Belize. Even on these limited
facts, such evidence clearly supports the inference that appellant was
part of the agreement to rob the bank.

In addition, other testimony reveals a number of overt acts per-
formed in furtherance of the conspiracy. According to the govern-
ment's witnesses, appellant and Wagner drove to the bank in a stolen
car. Following the robbery, they abandoned the stolen car and hid in
the trunk of another car driven by Rita Ellis. They ordered others to
burn the clothing they had worn during the robbery, and then left
town, going first to North Carolina and then to New York where they
spent some of the stolen money and paid other members of the con-
spiracy for their part in the crime. As a result, we conclude that the
jury had sufficient evidence to support each element of a conspiracy
conviction under 18 U.S.C. § 371.

III.

In challenging his conviction for unarmed bank robbery in Trial #2,
appellant cites a string of errors he contends justify reversal. Themati-
cally, these challenges fall roughly into three categories of errors:
incorrect jury instructions, erroneous evidentiary rulings, and
improper prosecutorial actions. We again consider each of appellant's
arguments in turn.

A.

Within the first of these three categories, appellant alleges that
three errors made by the district court independently warrant reversal
of appellant's unarmed bank robbery conviction: issuing a jury
instruction on aiding and abetting liability, rejecting appellant's pro-
posed instruction on reasonable doubt, and declining to answer the
jury's question as to the identity of individuals in a photograph. For
the reasons that follow, we reject appellant's claim of reversible error.

1.

At the close of the evidence in Trial #2, the district court judge

                     21
gave an instruction to the jury allowing them to find appellant guilty
of bank robbery as either a principal or an aider and abettor. While
in deliberations, the jury asked the court whether"aiding and abet-
ting" required proof that appellant was actually in the bank.20 Rather
than answer the jury's question directly, the court instead responded
by again reading the standard aiding and abetting instruction.

Against, this factual backdrop, appellant raises a number of objec-
tions. First, he argues that the prosecution's decision to argue that
appellant was inside the bank during the robbery constructively nar-
rowed the indictment. As a result, appellant claims to have been
unfairly surprised in violation of his Fifth and Sixth Amendment
rights to notice and an adequate opportunity to confront the charges
against him by the jury charge on aiding and abetting. Second, appel-
lant contends that the aiding and abetting instruction was unsupported
by sufficient evidence. Last, he argues that the court erred in respond-
ing to the jury's question by repeating the instruction for aiding and
abetting.

We consider de novo whether a district court has properly
instructed a jury on the statutory elements of an offense. United States
v. Rahman, 83 F.3d 89, 92 (4th Cir.), cert. denied, 117 S. Ct. 494
(1996). However, "the decision of whether to give a jury instruction
and the content of an instruction are reviewed for an abuse of discre-
tion." United States v. Abbas, 74 F.3d 506, 513 (4th Cir.), cert.
denied, 116 S. Ct. 1868 (1996). Furthermore, even where use or denial
of a jury instruction is in error, reversal is warranted only when the
error is prejudicial based on a review of the record as a whole. Ross
v. St. Augustine's College, 103 F.3d 338, 344 (4th Cir. 1996).

We begin our analysis by considering appellant's constitutional and
sufficiency claims to the initial aiding and abetting instruction.
Because appellant initially failed to raise his challenge to this instruc-
tion before the district court in the manner prescribed by Rule 30 of
_________________________________________________________________
20 The jury's question was as follows: "Does the term aid and abet
mean that he would actually have to be in the bank during the robbery
or that he assisted in the planning of the robbery?" J.A. at 83 (underlined
in original).

                    22
the Federal Rules of Criminal Procedure,21 our review is limited to a
determination of whether the district court committed plain error.
United States v. McCaskill, 676 F.2d 995, 1001-02 (4th Cir. 1982).

Appellant contends that the government made a tactical choice to
prosecute him as one of the two principals who had actually robbed
the bank. He further claims that in so doing, the government construc-
tively narrowed the indictment, unfairly surprising and depriving him
of due process by allowing the jury to find him liable for aiding and
abetting. For support, appellant draws on United States v. San Juan,
545 F.2d 314 (2d Cir. 1976), in which the Second Circuit overturned
a defendant's conviction because the district court's jury instruction
had "left open the possibility that the defendant could be held liable
on a different theory than the one on which both parties had tried and
argued the case." United States v. James, 998 F.2d 74, 79 (2d Cir.
1993) (discussing the holding in San Juan).

When the government or the court broadens the possible bases for
conviction beyond those included in the indictment, a constructive
amendment occurs which is per se reversible error. United States v.
Williams, 106 F.3d 1173, 1176 (4th Cir. 1997). When evidence pres-
ented at trial differs from what is alleged in the indictment, a variance
occurs. United States v. Fletcher, 74 F.3d 49, 53 (4th Cir.), cert.
denied, 117 S. Ct. 157 (1996). However, such a variance does not vio-
late a defendant's rights requiring reversal unless it prejudices him,
either by surprising him at trial and hindering the preparation of his
defense, or by exposing him to the danger of a second prosecution for
the same offense. Id. Upon our careful review of the record, we find
no constructive amendment, no fatal variance and no reason to
believe that San Juan is controlling.

Count two of the indictment clearly charged appellant and others
"as principles or aiders and abettors" with having violated 18 U.S.C.
§ 2113(a) & (d) (armed bank robbery) and 18 U.S.C. § 2 (aiding and
abetting) and was sufficient to put appellant on notice of his potential
_________________________________________________________________
21 In pertinent part Rule 30 requires: "No party may assign as error any
portion of the charge or omission therefrom unless that party objects
thereto before the jury retires to consider its verdict, stating distinctly the
matter to which that party objects and the grounds of the objection."

                     23
liability for aiding and abetting. Thus, far from broadening appellant's
potential liability, this instruction merely conformed to the charges by
the grand jury. Though this fact does not dispose of the possibility
that appellant was prejudiced by the government's"constructive nar-
rowing" of the indictment, it does preclude a finding of per se revers-
ible error. See United States v. Morganstern, 933 F.2d 1108, 1115 (2d
Cir. 1991) ("[W]here charges are `constructively narrowed' or where
a generally framed indictment encompasses the specific legal theory
or evidence used at trial, no constructive amendment occurs.").

However, under the facts of this case, we find no merit in the argu-
ment that the prosecutor's references to appellant's presence in the
bank as "the only issue in the case" constructively narrowed the
indictment in any prejudicial way. As the trial judge concluded in his
post-trial Memorandum Opinion, this statement "did not limit the
prosecutor's case, but instead illustrated only the issue that the prose-
cutor thought was the sticking point in the case." J.A. at 100.

In this respect, the actions of the government stand in marked con-
trast to the representations made by the prosecutor in San Juan. In
that case, the government charged defendant with failing to report
currency upon entering the United States. In trying the case, the pros-
ecutor not only repeatedly emphasized his theory that the crime had
taken place on the bus, but also affirmatively rejected the possibility,
later included in the court's jury charge, that the crime could have
taken place outside the bus. San Juan, 545 F.2d at 317. In United
States v. Hobby, 702 F.2d 466 (4th Cir. 1983), our own court
endorsed the Second Circuit's reasoning in San Juan commenting that
defendant had been deprived of due process "since the prosecution
had provided defense counsel with abundant reason to believe that he
could and should focus his defense on the events and occurrences on
the bus." Id. at 470.

While we continue to adhere to that principle, we find the facts in
the instant case to be far less compelling. Here, the prosecutor's rep-
resentations were significantly more equivocal and the potential for
surprise to appellant substantially less likely. Indeed, far from a situa-
tion where appellant was led "to forego any defenses he might other-
wise have asserted," the record here clearly reveals appellant's efforts
to counter testimony presented by witnesses at trial that supported an

                     24
instruction on aiding and abetting. Because appellant does not explain
and we cannot fathom how the prosecutor's representations resulted
in unfair surprise and prejudiced the fairness of his trial, we conclude
that there was no fatal variance between the indictment and the evi-
dence offered at trial. Finally, we note that even were appellant cor-
rect that the prosecutor tried the case solely based on appellant's
liability as a principal, such a conclusion "does not preclude the trial
judge from giving an instruction on that theory where it deems such
an instruction to be appropriate." United States v. Horton, 921 F.2d
540, 544 (4th Cir. 1990). Under the law, one is guilty of aiding and
abetting if he assists the principal in committing a crime. Horton, 921
F.2d at 543. Moreover, one's physical location at the time of the rob-
bery does not preclude the propriety of an aiding and abetting charge.
See McCaskill, 676 F.2d at 1000-01 (driver of the getaway car liable
as aider and abettor); United States v. Tarkington, 194 F.2d 63, 68
(4th Cir. 1952) (organizer of the robbery liable as aider and abettor).
At the second trial, the government presented sufficient evidence to
support an aiding and abetting charge. As the record demonstrates,
four separate witnesses each testified to appellant's participation in
conversations where plans to rob the bank were discussed. J.A. 269-
76, 309-17, 347-49, & 371-72. Indeed, on a number of occasions,
counsel for appellant specifically attacked these accounts, further
undercutting any concern of unfair surprise. As a result, we encounter
little hesitation in concluding that the instruction at issue has not "re-
sulted in a miscarriage of justice or in the denial to appellant of a fair
trial." McCaskill, 676 F.2d at 1002 (quoting United States v. Houston,
547 F.2d 104, 108 (9th Cir. 1976)).

2.

Additionally, we reject appellant's contention that the trial court
erred in not giving his proposed jury instruction. While a trial court
must instruct the jury on the defendant's theory of the case, it is not
required to use the precise language requested. United States v. Smith,
44 F.3d 1259, 1270-71 (4th Cir. 1995) ("The district court is not
required to give defendant's particular form of instruction, as long as
the instruction the court gives fairly covers a theory that the defense
offers."). Moreover, where the court correctly instructs the jury on
reasonable doubt, it may properly reject a defense requested instruc-
tion on reasonable doubt as redundant. United States v. Russell, 971

                     25
F.2d 1098, 1109 (4th Cir. 1992). Here, appellant requested that jury
be charged to find appellant not guilty if ". . . you believe that a bank
robbery occurred but you have reasonable doubt that the defendant,
rather than Lester Fuller or someone else, robbed the bank . . . ." J.A.
at 81. The court rejected appellant's request but charged the jury in
general terms that the government bore the burden of establishing
guilt beyond a reasonable doubt. While appellant understandably
would have preferred his version, we fail to find any abuse of discre-
tion in the trial court's rejection of appellant's redundant instruction.22

3.

Last, we consider the trial judge's unwillingness to answer the
jury's request to identify two men pictured in a Polaroid photograph.
The photograph, which showed appellant and Anthony Wagner stand-
ing side-by-side, was introduced into evidence during appellant's
cross-examination of government witness, Rodney Van Wright, and
supported appellant's argument that the two men were roughly the
same height. During deliberations the jury asked the court the follow-
ing question: "Who are the two men standing next to each other in the
photograph that is marked Defendant's Exhibit #12?" J.A. at 93. The
court refused to answer and appellant objected arguing that such
information went to a critical issue in the case-- the relative height
of the two men.

At the outset, we acknowledge that "[w]hen a jury makes explicit
its difficulties a trial judge should clear them away with concrete
accuracy." Bollenbach v. United States, 326 U.S. 607 (1946); Horton,
921 F.2d at 546. Yet, by the same token, "the court must be careful
not to invade the jury's province as fact finder." United States v.
Blumberg, 961 F.2d 787, 790 (8th Cir. 1992); see also United States
v. Nunez, 889 F.2d 1564, 1569 (6th Cir. 1989). Such a distinction is
consistent with our fundamental belief that it is the court that provides
_________________________________________________________________
22 Additionally, we dismiss appellant's related claim that the district
court abused its discretion by instructing jurors on the lesser included
offense of unarmed bank robbery under 18 U.S.C.§ 2113(a). Appellant's
subsequent acquittal on Count III clearly demonstrates that use of a fire-
arm to commit the bank robbery was factually in dispute. Thus, we find
that the court's instruction on unarmed bank robbery was not improper.

                     26
the legal yardstick and the jury that measures the evidence.23 See
Bollenbach, 326 U.S. at 614.

In contrast to the cases relied on by appellant, the trial court here
was within its discretion in refusing to answer the jury's question. As
the court recognized, a direct response would have gone far past
recounting trial testimony and would have risked stamping the court's
imprimatur on the factual conclusions proffered by appellant at trial.
While we agree with appellant that the trial judge could have
responded by having the appropriate part of the transcript read to the
jury, such action was not requested by appellant and was, in any
event, appropriately within the discretion of the trial court.

B.

Additionally, appellant argues that the court made three erroneous
evidentiary rulings that require reversal of his bank robbery convic-
tion: allowing Sharon Wagner to testify about her prior consistent
statements, allowing the government to present evidence of appel-
lant's travel to Belize, and allowing Rodney Van Wright to identify
appellant as one of the two robbers pictured in the bank's surveillance
photograph. In considering these claims, we are guided by our well-
settled rule that "decisions regarding the admission and exclusion of
evidence are peculiarly within the province of the district court, not
_________________________________________________________________
23 The full quotation from Bollenbach clearly reveals that the scope of
court's obligation is not open-ended, but is limited to clarifying questions
of law:

          The jury's questions, and particularly the last written inquiry in
          reply to which the untenable "presumption" was given, clearly
          indicated that the jurors were confused concerning the relation of
          knowingly disposing of stolen securities after their interstate
          journey had ended to the charge of conspiring to transport such
          securities. Discharge of the jury's responsibility for drawing
          appropriate conclusions from the testimony depended on dis-
          charge of the judge's responsibility to give the jury the required
          guidance by a lucid statement of the relative legal criteria. When
          a jury makes explicit its difficulties a trial judge should clear
          them away with concrete accuracy.

Id. at 612.

                    27
to be reversed on appeal absent an abuse of discretion." United States
v. Loayza, 107 F.3d 257, 263 (4th Cir. 1997).

1.

As he had in Trial #1, appellant cross-examined Sharon Wagner
extensively regarding her prior statements to FBI investigators, spe-
cifically emphasizing parts of her previous interviews that were at
odds with her trial testimony. However, in contrast to the first trial,
the government changed its tactics in Trial #2; instead of moving to
admit the 302s into evidence, the prosecutor used them on redirect to
elicit from Sharon Wagner other parts of the 302s that were consistent
with her testimony on direct examination.

Nevertheless, appellant argues that the court erred in allowing
Sharon Wagner to testify about her prior consistent statements to FBI
investigators in January and February 1994 because such statements
were inadmissible hearsay under Rule 801(d)(1)(B) of the Federal
Rules of Evidence. Again, we believe that appellant is wrong. As we
have already commented, the prior consistent statements at issue are
not affected by the strictures of Rule 801(d)(1)(B) because they were
used to rehabilitate an impeached witness and not offered for the truth
of the matter asserted. See supra II.C. Having "opened the door" by
cross-examining the witness on these statements, appellant may not
now prevent the government from putting such highlighted inconsis-
tencies in their proper context. As a result, we find appellant's reli-
ance on our decision in Acker, where prior consistent statements were
improperly admitted as substantive evidence under Rule 801(d)(1)(B),
to be misplaced and conclude that the district court did not abuse dis-
cretion.

2.

As a second evidentiary objection, appellant attacks the district
court's failure to exclude evidence of his travel to Belize two weeks
after the bank robbery. Specifically, he argues that it was not relevant
to the charges against him and that the court improperly allowed the
jury to consider it as evidence of flight and infer consciousness of
guilt. See United States v. Beahm, 664 F.2d 414, 420 (4th Cir. 1994)
(concluding that a flight instruction was improper instruction where

                     28
the flight did not occur until three weeks after commission of the
crime). Again we believe that the district court's admission of this
evidence was on firm ground.

At Trial #2, Sharon Wagner testified to having heard appellant and
Anthony Wagner make plans to leave Virginia after the bank robbery,
traveling first to New York in order to spend some of the stolen
money and then out of the country to Belize. J.A. at 316. Because
such travel was part of the overall plan to rob the bank, we consider
it highly probative in tending to show that appellant was one of the
robbers. Likewise, we believe that the evidence of appellant's circu-
itous travel immediately following the robbery to Eden, North Caro-
lina, then to New York, and then to Belize could properly be
considered by the jury as evidence of flight. Appellant's characteriza-
tion of a two-week gap between the bank robbery and his trip to
Belize is not persuasive in light of the testimony presented at trial that
described this trip as part of appellant's ongoing plan to escape detec-
tion by the police. Thus, we find no abuse of discretion.

3.

Finally, appellant claims that the district court improperly allowed
Rodney Van Wright, a co-defendant in Trial #1, to identify appellant
in a bank surveillance photograph by "the shape of his body". J.A. at
394. Again, we find appellant's argument to be without merit.

"A lay witness may give an opinion concerning the identity of a
person depicted in a surveillance photograph if there is some basis for
concluding that the witness is more likely to correctly identify the
defendant from the photograph than the jury." United States v.
Robinson, 804 F.2d 280, 282 (4th Cir. 1986) (quoting United States
v. Farnsworth, 729 F.2d 1159, 1160 (8th Cir. 1984)). At Trial #2, Van
Wright testified that he had known appellant for approximately five
years, that he saw appellant on the day before and the day of the rob-
bery, that he met appellant in New York a few days after the robbery,
and that he traveled to Belize with appellant thereafter. In contrast,
the jury saw appellant only during the trial. Thus, allowing Van
Wright to assist the jury in identifying individuals in the bank photo-
graph was proper, for ". . . testimony by those who knew defendants
over a period of time and in a variety of circumstances offers to the

                     29
jury a perspective it could not acquire in its limited exposure to defen-
dants." United States v. Allen, 787 F.2d 933, 936 (4th Cir. 1986). Par-
ticularly in this case, where the two men photographed were wearing
masks and hooded sweatshirts, Van Wright's ability to recognize the
defendant by the shape of his body was helpful to the jury and thus
was properly admitted. See id. at 936 ("This fuller perspective is espe-
cially helpful where, as here, the photographs used for identification
are less than clear.").

IV.

Finally, appellant insists that his conviction at Trial #2 for unarmed
bank robbery must be overturned, first, because of the prosecution's
reliance on the alleged perjury of Sharon Wagner and second, because
of improper remarks made by the prosecutor in his closing statement.
When faced with a claim of prosecutorial misconduct, we review a
district court's factual findings for clear error; if, as here, no factual
findings exist, our review is plenary. United States v. McDonald, 61
F.3d 248, 253 (4th Cir. 1995).

Initially, we consider appellant's contention that his conviction,
based in part upon the perjured testimony of Sharon Wagner, violated
his constitutional right to due process. The government violates its
duty to deal fairly with a defendant where it either solicits testimony
it knew or should have known to be false or allows such testimony
to pass uncorrected. Kelly, 35 F.3d at 933. Such a violation is material
and requires reversal where "there is any reasonable likelihood that
the false testimony could have affected the judgment of the jury."
Augurs, 427 U.S. at 103.

At Trial #2, Sharon Wagner testified that her brother was approxi-
mately five feet nine inches tall. Appellant claims that this was per-
jury. For support, he relies on Sharon Wagner's testimony five
months earlier at Trial #1 in which she claimed to be unsure of her
brother's height, but then agreed with the prosecutor that he was prob-
ably about five foot four inches tall. In addition, other evidence sup-
ports appellant's contention that Anthony Wagner was much shorter
than five feet nine: an FBI "rap sheet" listed Antony Wagner as five
feet two inches tall, government witness Dorla Enriquez testified that
Sharon Wagner was several inches taller than Anthony Wagner, and
a Polaroid photograph of appellant and Anthony Wagner introduced
into evidence showed the two men to be roughly the same height

                     30
(appellant was measured during the trial to be five feet five and a half
inches tall).

Appellant insists that the government's failure to correct Sharon
Wagner's trial testimony requires reversal of his conviction for
unarmed bank robbery. He argues that exposing this lie could have
eliminated possible confusion as to the relative heights of Anthony
Wagner and appellant caused by the conflict between Sharon Wag-
ner's testimony and the Polaroid photograph of the two men. In addi-
tion, he claims that revealing this perjury could have led the jury to
completely discount the credibility of the government's star witness
and thus resulted in a different verdict.

Because we do not believe that Sharon Wagner's trial testimony
was perjury, we do not reach the materiality of her statements. Esti-
mations of height are matters of perception, not fact. As a result, in
the absence of conclusive proof that Sharon Wagner actually knew
how tall her brother was, the conflict between her testimony and other
evidence presented at trial proves only that she was mistaken, not that
she lied. Contrary to appellant's contention, we believe her testimony
from Trial #1 serves more to establish her indecisiveness than her
knowledge of her brother's height.24 In addition, appellant fails to
establish that the government knew or should have known that Sharon
Wagner's estimation was wrong. Anthony Wagner was a fugitive; at
no time during the trial was he available to be measured by the gov-
ernment. The fact that his "rap sheet" listed him as five feet two is not
conclusive evidence of his height, and thus serves, as did Sharon
Wagner's testimony, only as an estimate.

Finally, we agree with the district court that the prosecutor's refer-
ences in his closing argument to his own nearsightedness and his per-
sonal view as to the weight of certain evidence does not require that
_________________________________________________________________
24 Sharon Wagner's testimony at Trial #1 on cross-examination reads
as follows:

          Q: How tall is your brother, Anthony?

          A: I'm not sure.

          Q: Is he about five four?

          A: I'm not sure; probably.

J.A. at 204.

                     31
the conviction be vacated. To require reversal, remarks made by a
prosecutor in his closing argument must not only have been improper,
but must have also "so infected the trial with unfairness as to make
the resulting conviction a denial of due process." Loayza, 107 F.3d at
262 (quoting United States v. Francisco, 35 F.3d 116, 120 (4th Cir.
1994)). In considering whether such remarks prejudiced the defen-
dant, we consider the following: (1) whether the prosecutor's remarks
had a tendency to mislead the jury and prejudice the defendant; (2)
whether the remarks were isolated or extensive; (3) absent the
remarks, the weight of the evidence against the accused; and (4)
whether the prosecutor's remarks were deliberate. Id. at 262.

Even if appellant is correct that the prosecutor's reference to his
own nearsightedness improperly intimated his personal opinion as to
the reliability of a witness's identification, we fail to find any result-
ing prejudice. Far from the "discourse" claimed by appellant, this iso-
lated remark merely reveals an imprudent attempt to counter
appellant's efforts to discredit the witness's identification by refer-
ence to her myopia. Likewise, we find no prejudice in the prosecu-
tor's comments regarding how he would evaluate the inability of
certain witnesses to remember the color of the clothing worn by the
robbers. Again, we doubt that such comments were deliberately
placed before the jury in an attempt to mislead, especially in light of
the prosecutor's subsequent explanation, "And again, ladies and gen-
tlemen, that's your decision. You are the judges of credibility. You
heard the testimony." J.A. at 436. Such sentiment was echoed by the
court's subsequent instruction that comments made by the lawyers
were not evidence in the case and not binding on the jury. Finally,
even without these remarks, we believe that the weight of the evi-
dence presented at trial supports appellant's conviction for unarmed
bank robbery. As a result, we conclude that the prosecutor's remarks
did not materially affect the verdict, and thus reject appellant's claim.

V.

For the aforementioned reasons, appellant's convictions for con-
spiracy in Trial #1 and for unarmed bank robbery in Trial #2 are
affirmed.

AFFIRMED

                     32